Citation Nr: 1712977	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  09-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, which included service in the Republic of Vietnam. He received the Combat Infantryman Badge. 

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for bilateral peripheral neuropathy of the lower extremities. The Veteran testified at a March 2011 videoconference hearing. A transcript of the hearing has been associated with the claims file. 

In June 2011, the Board denied the claim of service connection for bilateral peripheral neuropathy of the lower extremities. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In a September 2012 Memorandum Decision, the Court set aside, in part, the Board's June 2011 decision, and remanded the case for re-adjudication in compliance with Court's directives. Only the Board's decision regarding bilateral peripheral neuropathy was set aside. The remainder of the June 2011 Board decision was affirmed.

In March 2015, the Board remanded this matter for further development in compliance with the Court's decision. Following the October 2015 Supplemental Statement of the Case (SSOC), the Veteran submitted an October 2015 examination report which included relevant evidence of treatment for a bilateral neurologic disability of the lower extremities. Because this evidence was not previously considered by the AOJ, and the Veteran's substantive appeal was received prior to February 2, 2013, a waiver of initial AOJ consideration was necessary. In July 2016, the Veteran stated that he wanted his claim remanded to the AOJ for initial consideration of the additional evidence. In August 2016, the Board remanded the case for consideration of the additional evidence and issuance of another SSOC. The appropriate development was conducted and a new SSOC was issued in November 2016, which continued to deny the Veteran's claim. 

In January and February 2017, the Veteran was informed of his right to request another hearing because the Veterans Law Judge who conducted the March 2011 hearing was no longer employed by the Board. On February 27, 2017, he elected not to request another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In August 2016, the Board remanded this case for consideration of an October 2015 examination report from Advanced Wellness Care, P.C. Board remands confer a right on appellants to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance. Id. at 271. Only substantial compliance with the Board's remand order is required, not absolute compliance. Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Unfortunately, substantial compliance has not been shown here as the most recent SSOC does not address the October 2015 examination report. Consequently, the Board must remand this claim again. 

In addition, remand is necessary to obtain an adequate medical opinion. The October 2015 examination report shows, in relevant part, that the Veteran was diagnosed with, and received treatment for bilateral neurologic disabilities of the lower extremities-more specifically, tarsal tunnel syndrome and disturbance of skin sensation. In November 2016, the Veteran underwent a VA Peripheral Nerves Disability Benefits Questionnaire (DBQ) examination which resulted in the Veteran being diagnosed with bilateral peripheral neuropathy of the lower extremities. The examiner opined that the Veteran's disability was less likely than not incurred in or caused by active service, but failed to provide an adequate rationale to support her conclusion. Moreover, the VA examiner failed to reconcile the varying diagnoses, or otherwise address the October 2015 Advanced Wellness Care examination report. Consequently, this opinion is inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As a result, another VA opinion is necessary to determine the nature and etiology of the Veteran's bilateral leg disability, to include his presumptive exposure to herbicides from service in the Republic of Vietnam.

The clinician should avoid the use of vague, conclusory or equivocal language. The Court has repeatedly held that medical opinions expressed in terms of "may," or "could be" are too speculative to be of probative value. See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding physician's statement that the Veteran's psychiatric disorder "could have been" caused by active service was too speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may not"). 

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.

Accordingly, the case is REMANDED for the following action:

1. Obtain a new medical opinion to determine the nature and etiology of the Veteran's bilateral leg disability. The Veteran does not need to be present unless deemed necessary by the examiner.  The examiner must review the claims file and must note that review in the report. The examiner should clearly set forth the rationale for all opinions expressed. The examiner should provide the following opinion:

Is it at least as likely as not (50% probability or greater) that the Veteran's bilateral peripheral neuropathy of the lower extremities was incurred in, or caused by active duty service. The examiner must address the Veteran's presumed exposure to Agent Orange and the October 2015 Advanced Wellness Care examination report. Also, if possible, the examiner should reconcile the present VA diagnosis with the diagnoses found in the October 2015 Advanced Wellness Care examination report.

If any opinion cannot be offered without resort to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence, if any, might allow for a more definitive opinion.  

2. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



